PER CURIAM.
Kunta Brown directly appeals the sentence the district court1 imposed after he pleaded guilty to drug and firearm charges. His counsel has moved to withdraw and has filed a brief under Anders v. *620California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), questioning the reasonableness of Brown’s sentence.
Upon careful review, we conclude that the district court did not impose an unreasonable sentence. See United States v. Feemster, 572 F.3d 455, 461-62 (8th Cir. 2009) (en banc) (explaining that sentences are reviewed under deferential abuse-of-discretion standard and discussing substantive reasonableness). In addition, having independently reviewed the record pursuant to Penson v. Ohio, 488 U.S. 75, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), we find no nonfrivolous issues for appeal. Accordingly, we grant counsel’s motion to withdraw, and we affirm.

. The Honorable Stephanie M. Rose, United States District Judge for the Southern District of Iowa.